DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendments filed on 12/25/2020 are entered.  Claim rejections are modified based on the previously presented grounds of rejections.

Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive.
	Regarding claim 1, the applicant argues that Yoshimoto fails to disclose “modifying ta subcarrier spacing of the last slot” and the lack of motivation to apply Yoshimoto’s teaching to Chendamarai Kannan.  However, previously presented rejection relies on the primary reference, Chendamarai Kannan, to show that the last slot of the transmission opportunity shown in Fig. 3A and paragraph [0042] being a modified special subframe on the short PUCCH carrying only acknowledgement bits. Yoshimoto then shows that ACK/NACK should be transmitted using a subcarrier spacing different from the subcarrier spacing for the information data.  Therefore, it would have been obvious to transmit the modified special subframe of Chendamarai Kennan using subcarrier spacing different from the information data 302 and 304 of Fig. 3.  Yoshimoto then shows in paragraph [0004] that “Thus, in the OFDMA in 5G, an OFDM symbol length and subcarrier spacings suitable for each use case are used”.  .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3, 6-11, 14-19, 22-27 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chendamarai Kannan (US 2017/0142705) in view of Yoshimoto (US 2019/0394009).
Chendamarai Kannan discloses the following features.
	Regarding claim 1, method of wireless communication (see [0031], [0081]-[0083] and fig. 8), comprising: exchanging, by a user equipment, UE, with a serving base station, channel reservation signaling to secure communication access to a shared communication channel during a first transmission opportunity (see [0031] and [0042] as well as fig. 3A; the detention of the transmission opportunity 300 of fig, 3A requires the exchange of signals between the US and the BS or access point according to CCA protocol; wherein “a Clear Channel Assessment (CCA) protocol may be used in which each device verifies via medium sensing the absence of other traffic on a shared communication medium before seizing (and in some cases reserving) the communication medium for its own transmissions”); receiving, by the UE, a plurality of downlink date transmissions from the serving base station during the first transmission opportunity (see [0042], [0081] as well as fig. 3A; a plurality of Dl transmissions is received over PL subframes referred to as 302 in fig. 3A); adjusting, by the UE, transmission configurations within a last slot of the first transmission opportunity, wherein the transmission configurations of the last slot are different from previous transmission configuration of previous slots of the first transmission opportunity (see [0042], [0048] as well as fig, 3A; last slot is associated with the last special subframe, which is configured to have a short PUCCH, sPUCCH format, and therefore, has a different configuration as compared to the slots of the previous full DL or UL 
Regarding claims 2, transmitting the acknowledgement signaling includes transmitting one or more of: HARQ ACK, HARQ NACK, and CQI (see [0042], [0051], [0081] and [0070]-[0071] as well as figs. 4,5A, 5B; in any of figs, 4,5A, 5B an ACK is transmitted over the sPUCCH If the DL data packet received over a subframe of the transmission opportunity is successfully decoded, whereas a NACK is transmitted over 
	Regarding claim 6, receiving, by the UE, signaling from the serving base station, wherein the signaling identifies an adjustment for the transmission configuration of the last slot (see [0046] and [0079] as well as fig. 3A; In [0079], the DL grant or request acknowledgement signal indicates the resources and the location, i.e., the timing, for the subframe and therefore slot for the transmission of the HARQ feedback generated in response for the reception of DL data along the transmission opportunity, which corresponds to the transmission configuration of the last special subframe and therefore the last slot in the transmission opportunity of fig. 3A).
	Regarding claim 7, a time for the transmitting the acknowledgement signaling (see [0079]; the DL grant or request acknowledgement signal indicates the location, i.e., the timing, for the subframe and therefore the slot for the transmission of the HARA feedback generated in response for the reception of DL data along the transmission opportunity), wherein the time includes one of: a scheduled time within the transmission opportunity (see [0043]-[0046] as well as figs.. 3B-3C; the HARQ timing corresponds to the scheduled time for a special subframe located before a burst of UL subframes within transmission opportunity 310 over which the DL data is received as shown in fig. 3B), a last time within the last slot (see [0042]-[0046] as well as figs. 3A, 3C; the HARQ timing may also correspond to the scheduled time for a special subframe located at the end of the transmission opportunity 300 over which the DL data is received as shown in fig. 3A), or a next time during a next transmission opportunity (see [0042]-[0046] as well as figs. 3B-3C; the HARQ timing may also correspond to the scheduled time for a special 
	Regarding claim 8, wherein the next time includes during next channel reservation signaling exchanged between the UE and the serving base station for the next transmission opportunity (the claimed “next time” may include the special subframe 324 in Fig. 3B, as applied in the rejection of claim 7 above, and any other period of time, including the time during channel reservation signaling exchanged between the UE and the serving base station for the next transmission opportunity without further limiting the claim).
	Regarding claim 9, an apparatus configured for wireless communication (see [0031], [0081]-[0083] and fig. 8), comprising: means for exchanging, by a user equipment, UE, with a serving base station, channel reservation signaling to secure communication access to a shared communication channel during a first transmission opportunity (see [0031] and [0042] as well as fig. 3A; the detention of the transmission opportunity 300 of fig, 3A requires the exchange of signals between the US and the BS or access point according to CCA protocol; wherein “a Clear Channel Assessment (CCA) protocol may be used in which each device verifies via medium sensing the absence of other traffic on a shared communication medium before seizing (and in some cases reserving) the communication medium for its own transmissions”); means for receiving, by the UE, a plurality of downlink date transmissions from the serving base station during the first transmission opportunity (see [0042], [0081] as well as fig. 3A; a plurality of Dl transmissions is received over PL subframes referred to as 302 in fig. 3A); means for adjusting, by the UE, transmission configurations within a last slot of 
Regarding claims 10, wherein the means for transmitting the acknowledgement signaling includes transmitting one or more of: HARQ ACK, HARQ NACK, and CQI (see [0042], [0051], [0081] and [0070]-[0071] as well as figs. 4,5A, 5B; in any of figs, 4,5A, 5B an ACK is transmitted over the sPUCCH If the DL data packet received over a subframe of the transmission opportunity is successfully decoded, whereas a NACK is transmitted over the sPUCCH if the DL data packet is not successfully decoded or cannot be decoded within the timeline of the sPUCCH).
	Regarding claim 14, means for receiving, by the UE, signaling from the serving base station, wherein the signaling identifies an adjustment for the transmission configuration of the last slot (see [0046] and [0079] as well as fig. 3A; In [0079], the DL grant or request acknowledgement signal indicates the resources and the location, i.e., the timing, for the subframe and therefore slot for the transmission of the HARQ feedback generated in response for the reception of DL data along the transmission opportunity, which corresponds to the transmission configuration of the last special subframe and therefore the last slot in the transmission opportunity of fig. 3A).
	Regarding claim 15, a time for the transmitting the acknowledgement signaling (see [0079]; the DL grant or request acknowledgement signal indicates the location, i.e., the timing, for the subframe and therefore the slot for the transmission of the HARA feedback generated in response for the reception of DL data along the transmission opportunity), wherein the time includes one of: a scheduled time within the transmission opportunity (see [0043]-[0046] as well as figs.. 3B-3C; the HARQ timing corresponds to 
	Regarding claim 16, wherein the next time includes during next channel reservation signaling exchanged between the UE and the serving base station for the next transmission opportunity (the claimed “next time” may include the special subframe 324 in Fig. 3B, as applied in the rejection of claim 15 above, and any other period of time, including the time during channel reservation signaling exchanged between the UE and the serving base station for the next transmission opportunity without further limiting the claim).
	Regarding claim 17, a non-transitory computer-readable medium having program code recorded thereon, the program code comprising: program code executable by a computer for causing the computer to exchange, by a user equipment, UE, with a serving base station, channel reservation signaling to secure communication access to a shared communication channel during a first transmission opportunity (see [0031] and [0042] as well as fig. 3A; the detention of the transmission opportunity 300 of fig, 3A requires the exchange of signals between the US and the BS or access point according 
Regarding claims 18, transmit one or more of: HARQ ACK, HARQ NACK, and CQI (see [0042], [0051], [0081] and [0070]-[0071] as well as figs. 4,5A, 5B; in any of figs, 4,5A, 5B an ACK is transmitted over the sPUCCH If the DL data packet received over a subframe of the transmission opportunity is successfully decoded, whereas a NACK is transmitted over the sPUCCH if the DL data packet is not successfully decoded or cannot be decoded within the timeline of the sPUCCH).
	Regarding claim 22, program code executable by a computer for causing the computer to receive, by the UE, signaling from the serving base station, wherein the signaling identifies an adjustment for the transmission configuration of the last slot (see [0046] and [0079] as well as fig. 3A; In [0079], the DL grant or request acknowledgement signal indicates the resources and the location, i.e., the timing, for the subframe and therefore slot for the transmission of the HARQ feedback generated 
	Regarding claim 23, a time for the transmitting the acknowledgement signaling (see [0079]; the DL grant or request acknowledgement signal indicates the location, i.e., the timing, for the subframe and therefore the slot for the transmission of the HARA feedback generated in response for the reception of DL data along the transmission opportunity), wherein the time includes one of: a scheduled time within the transmission opportunity (see [0043]-[0046] as well as figs.. 3B-3C; the HARQ timing corresponds to the scheduled time for a special subframe located before a burst of UL subframes within transmission opportunity 310 over which the DL data is received as shown in fig. 3B), a last time within the last slot (see [0042]-[0046] as well as figs. 3A, 3C; the HARQ timing may also correspond to the scheduled time for a special subframe located at the end of the transmission opportunity 300 over which the DL data is received as shown in fig. 3A), or a next time during a next transmission opportunity (see [0042]-[0046] as well as figs. 3B-3C; the HARQ timing may also correspond to the scheduled time for a special subframe located before a burst of UL subframes of the next transmission opportunity 320 as also shown In fig. 3B).
	Regarding claim 24, wherein the next time includes during next channel reservation signaling exchanged between the UE and the serving base station for the next transmission opportunity (the claimed “next time” may include the special subframe 324 in Fig. 3B, as applied in the rejection of claim 24 above, and any other period of time, including the time during channel reservation signaling exchanged 
	Regarding claim 25, an apparatus for wireless communication, the apparatus comprising: at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor is configured to: to exchange, by a user equipment, UE, with a serving base station, channel reservation signaling to secure communication access to a shared communication channel during a first transmission opportunity (see [0031] and [0042] as well as fig. 3A; the detention of the transmission opportunity 300 of fig, 3A requires the exchange of signals between the US and the BS or access point according to CCA protocol; wherein “a Clear Channel Assessment (CCA) protocol may be used in which each device verifies via medium sensing the absence of other traffic on a shared communication medium before seizing (and in some cases reserving) the communication medium for its own transmissions”);  to receive, by the UE, a plurality of downlink date transmissions from the serving base station during the first transmission opportunity (see [0042], [0081] as well as fig. 3A; a plurality of Dl transmissions is received over PL subframes referred to as 302 in fig. 3A); to adjust, by the UE, transmission configurations within a last slot of the first transmission opportunity, wherein the transmission configurations of the last slot are different from previous transmission configuration of previous slots of the first transmission opportunity (see [0042], [0048] as well as fig, 3A; last slot is associated with the last special subframe, which is configured to have a short PUCCH, sPUCCH format, and therefore, has a different configuration as compared to the slots of the previous full DL or UL subframes); to receive, by the UE, an acknowledgement request 
Regarding claims 26, transmit the acknowledgement signaling includes transmitting one or more of: HARQ ACK, HARQ NACK, and CQI (see [0042], [0051], [0081] and [0070]-[0071] as well as figs. 4,5A, 5B; in any of figs, 4,5A, 5B an ACK is transmitted over the sPUCCH If the DL data packet received over a subframe of the transmission opportunity is successfully decoded, whereas a NACK is transmitted over 
	Regarding claim 29, to receive, by the UE, signaling from the serving base station, wherein the signaling identifies an adjustment for the transmission configuration of the last slot (see [0046] and [0079] as well as fig. 3A; In [0079], the DL grant or request acknowledgement signal indicates the resources and the location, i.e., the timing, for the subframe and therefore slot for the transmission of the HARQ feedback generated in response for the reception of DL data along the transmission opportunity, which corresponds to the transmission configuration of the last special subframe and therefore the last slot in the transmission opportunity of fig. 3A).
	Regarding claim 30, a time for the transmitting the acknowledgement signaling (see [0079]; the DL grant or request acknowledgement signal indicates the location, i.e., the timing, for the subframe and therefore the slot for the transmission of the HARA feedback generated in response for the reception of DL data along the transmission opportunity), wherein the time includes one of: a scheduled time within the transmission opportunity (see [0043]-[0046] as well as figs.. 3B-3C; the HARQ timing corresponds to the scheduled time for a special subframe located before a burst of UL subframes within transmission opportunity 310 over which the DL data is received as shown in fig. 3B), a last time within the last slot (see [0042]-[0046] as well as figs. 3A, 3C; the HARQ timing may also correspond to the scheduled time for a special subframe located at the end of the transmission opportunity 300 over which the DL data is received as shown in fig. 3A), or a next time during a next transmission opportunity (see [0042]-[0046] as well as figs. 3B-3C; the HARQ timing may also correspond to the scheduled time for a special include the special subframe 324 in Fig. 3B, as applied in the rejection of claim 7 above, and any other period of time, including the time during channel reservation signaling exchanged between the UE and the serving base station for the next transmission opportunity without further limiting the claim).
Chendamarai Kannan does not disclose the following features: regarding claim 1, 9, 17 and 25, modifying, by the UE, a subcarrier spacing of the last slot; regarding claims 3, 11, 19 and 27, re-adjusting, by the UE, a next subcarrier spacing to begin a next transmission opportunity of the serving base station.
Yoshimoto discloses the following features.
Regarding claim 1, 9, 17 and 25, modifying, by the UE, a subcarrier spacing of the last slot (see “As a result, the ACK/NACK for the information data is transmitted using a subcarrier spacing different from the subcarrier spacing for the information data (that is, an OFDM symbol length different from the OFDM symbol length for the information data)” recited in paragraph [0163]; wherein in Chendamarai Kannan, Fig. 3A and paragraph [0042], the last slot 306 is a special subframe on the short PUCCH carrying only acknowledgment bits while the other slots 302 and 304 are uplink/downlink subframe for uplink downlink data; therefore, based on the teaching of Yoshimoto, the subcarrier spacing for the last slot should be adjusted).

It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Chendamarai Kannan using features, as taught by Yoshimoto, in order to meet the requirements for the 5G use cases (see paragraph [0004] of Yoshimoto and specific use case of transmitting ACK/NACK as shown in paragraph [0163]).

Claims 4-5, 12-13, 20-21 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chendamarai Kannan and Yoshimoto as applied to claims 1, 9, 17 and 25 above, and further in view of Shi (US 2020/0037298).
Chendamarai Kannan and Yoshimoto disclose the features as shown above.
Chendamarai Kannan also discloses the following features.

Chendamarai Kannan does not disclose the following features: regarding claims 4, 12, 20 and 28, configuring, by the UE, a PUCCH configuration to a long PUCCH configuration of the last slot, wherein the previous transmission configuration of the previous slots include a short PUCCH configuration.
Shi discloses the following features.
Regarding claims 4, 12, 20 and 28, configuring, by the UE, a PUCCH configuration to a long PUCCH configuration of the last slot, wherein the previous transmission configuration of the previous slots include a short PUCCH configuration (see Fig. 2 or Fig. 3, wherein a long PUCCH is used in the last slot (i.e. slot 1), where a previous slot includes a short PUCCH (i.e. slot 0)).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Chendamarai Kannan and Yoshimoto using features, as taught by Shi, in order to allow independent PUCCH configuration for each carrier/cell.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719.  The examiner can normally be reached on Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUTAI KAO/Primary Examiner, Art Unit 2473